ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-065, concluding that DAVID L. KERVICK of WESTFIELD, who was admitted to the bar of this State in 1975, and who thereafter was suspended from the practice of law for a period of three months effective November 11, 2002, by Order of the Court filed October 28, 2002, and who remains suspended at this time, should be suspended from the practice of law for a period of three months effective May 19, 2005, for violating RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), and good cause, appearing;
It is ORDERED that DAVID L. KERVICK is suspended from the practice of law for a period of three months and until the further Order of the Court, retroactive to May 19, 2005; and it is further
*344ORDERED that prior to reinstatement to practice, respondent shall demonstrate that he is fit to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement to practice, respondent shall undergo random drug testing supervised by the Office of Attorney Ethics for a period of one year and until the further Order of the Court; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.